White, Presiding Judge.
Three counts were contained in the indictment; the first two of which were abandoned by the prosecution, and the third selected as the one upon which the trial and conviction were had. This third count was based upon article 450 of the Penal Code, which reads: “If any person shall falsely personate another, whether bearing the same name or not, and in such assumed character shall, before any officer authorized by law to authenticate instruments of writing for registration, acknowledge the execution of any instrument of writing purporting to convey or in any manner affect an interest in property, such instrument purporting to be the act of the person whose name is so assumed, and the acknowledgment thereof being such as would entitle the instrument to be registered, he shall be punished by confinement in the penitentiary not less than two nor more than ten years.”
A motion made by defendant to quash this third count of the indictment was overruled by the court. We find the count to be in substantial compliance with the form Ho. 318, Willson’s Criminal Forms, p. 144. (See, also, Martin v. The State, 1 Texas Ct. App., 586;) It was not necessary to allege the whereabouts or residence of Chas. D. Freeman, the party alleged to have been falsely personated,— his whereabouts or residence being a matter immaterial to the issue.
Appellant, for the purpose of obtaining $300 in' money of one Boss, executed a deed of trust, and acknowledged the same for registration, upon one or more tracts of land in Callahan county. One *565of the tracts of land had been patented to a Charles D. Freeman; the other tract had been conveyed or deeded to Chas. D. Freeman of the county of Philadelphia, state of Pennsylvania. The deed of trust in its recitals purported to be the act of Chas. D. Freeman of Callahan county, Texas, and was executed and acknowledged by appellant, who signed his name thereto as 0. D. Freeman. At the time of the execution of this instrument appellant claimed to own the lands described in the deed of trust. He said the land mentioned in the patent was patented to him, and that he was the Chas. D. Freeman named in the patent and deed, and he never mentioned any other person as ever having had any claim or title to the land under the patent or deed. In substance, the evidence adduced on the trial was that an old gentleman named Chas. D. Freeman, of Philadelphia, Pa., purchased and paid for the lands, but before and at the time of the purchase told parties that he was purchasing the land for his son, this appellant, who was with him; that- he intended to establish a sheep ranche for his son and one or more young men. This appellant, the son, was known as 0. D. Freeman, but none of the witnesses had ever known him to be called “ Charles,” nor did they know what the initial letter C. in his name stood for. It was in proof, however, that appellant had occupied the land since but a short time after its purchase by his father, and that he had rendered the same for taxation whilst he so occupied it.
[Opinion delivered March 10, 1886.]
It occurs to us, after a mature consideration of the evidence in this case, that it is not conclusive nor satisfactory as to appellant’s guilt. If the land was purchased by the father for the son, it is but reasonable that, to save expense as well as multiplicity . of title papers, he would have had the patent to issue to, and the deeds made directly to, the son. In the uncertainty in which the evidence leaves us, we cannot tell whether, in view of these facts, the patent issued and the deed was made to the father or the son. Quite a number of objections are urged in the brief of counsel to the charge of the court. We are of opinion the charge presented the law of the case. Believing that the evidence is insufficient to support the verdict, the judgment is reversed and the cause remanded. .
Reversed and remanded.